Holden, J.,
delivered the opinion, of the court.
The contention of the appellant, that the instruction on manslaughter g’ranted' by the lower court in this case is error, is, under the facts here, untenable. The testimony of the appellant in the lower court, which the jury had a right to believe or disbelieve in whole or in part, was sufficient to justify the verdict of manslaughter. This case comes within the rule announced in Echols v. State, 70 So. 694.
The judgment of the lower court is affirmed.

Affirmed.